DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	Applicant’s election on August 24, 2022 of Group I without traverse (claims 1-6 and 15-17), is acknowledged.





3.	The Preliminary Amendment filed on August 24, 2022, has been received and entered.




Claim Disposition

4.	Claims 1-17 are pending. Claims 1-6 and 15-17 are under examination. Claims 7-14 are withdrawn from further consideration pursuant to 37CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.




Information Disclosure Statement

5.	The Information Disclosure Statements filed on July 13, 2021, August 5, 2021, November 30, 2021 and March 24, 2022, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.





Drawings

6.	The Drawings filed on April 12, 2021, have been accepted by the examiner.

Claim Objections

7.	 Claims 4, 15 and 16 is objected to for the following informalities:
For clarity it is suggested that claim 4 is amended to read, “…consisting of:..”.
For clarity it is suggested that claims 15 and 16 are amended to spell out the acronym, ‘ATRP’.
Appropriate correction is required.





Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-6 and 15-17 are rejected under 35 U.S.C.112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a polypeptide-polymer conjugate”. The claimed invention is devoid of structure-function correlation and encompasses a broad variable genus of structures for the conjugate with respect to the polypeptide, polymer,  ATRP and initiator molecules. 
The specification discloses on page 3 ‘that the claimed invention utilizes a novel, N-hydroxysuccinimide-(NHS) functionalized, multi-headed ATRP initiator that supports the growth of two or more polymers from on initiation point’. The claimed invention needs to be adequately described based on the disclosure, but instead encompasses a large genus of compounds and structures. The art discloses several polymers and a laundry list is provided in claim 4 and on page 3 of the specification, however, claim 1 and 15 are not limited to those.
In addition, the specification discloses that “Single ATRP initiator was synthesized as described elsewhere (Murata et al., supra). Initiation inhibitor was prepared as described elsewhere (Carmali et al., Biomacromolecules 19(10):4044-4051, 2018). NHS-Functionalized double-headed ATRP initiator synthesis: Double-headed 5 ATRP initiator was synthesized as follows. N,N’-dicyclohexylcarbodimine (10.9 g, 53 mmol) in dichloromethane (10 mL) was slowly added to the solution of 2-bromo- isobutyric acid (8.0 g, 48 mmol) and N-hydroxysuccinimide (6.1 g, 53 mmol) in dichloromethane (100 mL) at 0°C. The mixture was stirred at room temperature overnight. Precipitated urea was filtered out and the filtrate was evaporated to remove
solvent. 2-bromo-2-methylpropionyl-N-oxysuccinimine ester was isolated by recrystallization in 2-propanol. Next, 2-bromo-2-methylpropiony1l-N-succinimide ester (5.3 g, 2.0 mmol) was slowly added to the solution of diethylenetriamine (1.0 g, 9.7 mmol) and triethylamine (1.4 mL, 1.0 mmol) in acetonitrile (50 mL) at 0°C. The mixture was stirred at room temperature overnight” (see page 16 of the specification)”. The claims are overly broad and commensurate in scope with the disclosure in the specification. The limitations in the specification cannot be read into the claims, thus the claimed invention needs to be adequately described, to demonstrate possession of the large variable genus of polypeptide, initiator molecules and the claimed invention needs to clearly define the components of the claims to demonstrate possession of the claimed product.
The scope of independent claims 1 and 15 for example, far exceeds the scope in the specification and although the dependent claims recite some of the missing information, claim 1 is not limited to those and needs to stand on its own. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of nucleic acid and cells; and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required.
See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993). Thus for all these reasons the claimed invention is not adequately described.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-2, 4-6 and 15-16 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Russell et al. (US Patent No. 9,539,338, April 14, 2016, cited on IDS as US2016/0101190).
     Russell et al. discloses controlled radical polymerization initiator (i.e. ATRP), stimuli responsive polymers and polypeptide as an enzyme as a conjugate (see abstract and claims 1-39 of the patent).  Russell et al. discloses a polypeptide-polymer conjugate (a protein-block copolymer conjugate (see paragraph [0032]) comprising a polypeptide (paragraphs [0032] and [0073]), one or more initiator molecules conjugated to the polypeptide (two ATRP protein-initiator conjugates (see paragraph [0022], [0023], [0032]), wherein each of said one or more initiator molecules comprises two or more atom transfer radical polymerization (ATRP) initiation groups (wherein the conjugate is formed using two consecutive ATRP reactions (paragraph [0022], [0032], [0140]), and a polymer molecule conjugated to each of said ATRP initiation groups (pSBAm and pNIPAm may be grafted from the surface of chymotrypsin (CT) using two consecutive ATRP reactions (paragraphs [0022], [0032], [0140].  Russell et al. teach the list of polymers present in instant claim 4 such as PCBMA (see paragraphs [0008]-[0009]) and that the polypeptide is an enzyme (see paragraph [0091]), such as protease (see paragraph [0091]). Russell et al. teach that the ATRP initiation groups are alkyl bromide for example, (paragraph [0076]).  Therefore, the limitations of the claims are met by the reference.






Conclusion


12.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652